         Case 1:18-cv-01991-CL          Document 18       Filed 02/11/21     Page 1 of 2




Jamie M. Evans, OSB 117064
Attorney for Plaintiff
Evans & Evans, PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Ph. 503-200-2723; Fx. 360-828-8724
jamie@evans-evans.com



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SHARON L. NOBLE,
                                                   Case No. 1:18-cv-01991-CL
                                 Plaintiff,

                        v.                         ORDER FOR FEES UNDER THE
                                                   EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                     U.S.C. § 2412(d)
 ADMINISTRATION,

                                 Defendant.

       It is hereby ORDERED that fees in the amount of $9,576.83 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The parties agree that attorney

and paralegal fees in the amount of $9,576.83 will be paid to Plaintiff’s attorney, subject to

verification that Plaintiff does not have a debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

Jamie M. Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff’s attorney’s office at the address stated above.


ORDER FOR EAJA FEES - 1
        Case 1:18-cv-01991-CL       Document 18   Filed 02/11/21   Page 2 of 2




IT IS SO ORDERED.

DATED this 11th day of February, 2021.




                                                     MARK D. CLARKE
                                                     United States Magistrate Judge



Proposed Order submitted on August 20, 2020.

/s/ Jamie M. Evans
Jamie M. Evans, OSB 117064
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
